Title: Appendix No. XLV: From Thomas Jefferson, 28 June 1797
From: Jefferson, Thomas
To: 


Philadelphia, June 28, 1797.
Sir,
I know well that you were a clerk in the Treasury Department while I was in the office of Secretary of State; but as I had no relation with the interior affairs of that office, I had no opportunity of being acquainted with you personally, except the single occasion on which you called me. The length of time you were in the office affords the best presumption in your favour, and the particular misunderstanding which happened to you with your principals may account for your not having obtained from them those certificates of character which I am not able to supply. I doubt not however that a knowledge of your conduct wherever you establish yourself will soon render all certificates unnecessary, and I sincerely wish you may obtain employment which may evince and reward good conduct.
I am, Sir,   Your very humble servant,
Th. Jefferson.
